Filed 12/16/21 P. v. Hansen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093948

                    Plaintiff and Respondent,                                     (Super. Ct. No. 20CF02707)

           v.

 DWAYNE LOREN HANSEN,

                    Defendant and Appellant.




         Appointed counsel for defendant Dwayne Loren Hansen filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm the judgment.




                                                             1
                                     BACKGROUND
        Our recitation of the facts is derived from the probation report and Butte County
Sheriff’s Office report No. 20-03450, to which defendant stipulated to as the factual basis
for his plea.
        On May 29, 2020, a Butte County sheriff’s deputy contacted defendant and his
wife near their motorhome at a boat launch in Oroville; the motorhome had an expired
registration. Defendant admitted they possessed marijuana and consented to the deputy
entering the motorhome to retrieve the marijuana. After marijuana and drug
paraphernalia were located, defendant consented to a search of the motorhome and
deputies located nunchakus, children’s underwear, and a second methamphetamine pipe.
Given defendant’s status as a sex offender who was required to register and the presence
of children’s underwear in the motorhome that defendant admitted using to masturbate, a
deputy asked defendant for consent to search his electronic devices. Defendant admitted
he possessed child pornography on a cellphone located in the bedroom of the motorhome.
Defendant then fled on foot after telling the deputies they needed a warrant; he was
subsequently detained. After obtaining a search warrant, a forensic analysis of
defendant’s electronic devices located over 1,000 images and 62 videos of child
pornography.
        In June 2020, defendant was charged with possession of sadomasochistic child or
youth pornography (Pen. Code, § 311.11, subd. (c)(2); count 1),1 possession of over 600
images of child or youth pornography (§ 311.11, subd. (c)(1); count 2), possession of
child or youth pornography (§ 311.11, subd. (a); count 3), possession of a nunchaku
(§ 22010; count 4), possession of methamphetamine with a prior conviction that requires




1   Further undesignated statutory references are to the Penal Code.

                                              2
section 290 registration (Health & Saf. Code, § 11377, subd. (a); count 5), and resisting,
delaying, or obstructing a peace officer (§ 148, subd. (a)(1); count 6).
       In December 2020, defendant agreed to plead guilty to count 2, possessing over
600 images of child pornography, in exchange for dismissal of the remaining counts with
a waiver pursuant to People v. Harvey (1979) 25 Cal.3d 754. The plea agreement left the
matter of probation and sentencing to the trial court’s discretion. Defendant stipulated to
a factual basis for his plea, and further stipulated that the trial court could consider facts
from probation reports, police reports, or other sources as deemed necessary to establish
the factual basis.
       In April 2021, the trial court denied probation and sentenced defendant to the
upper term of five years. The court awarded defendant 328 days of actual credit and 328
days of conduct credit for total presentence credits of 656 days and imposed a $300
restitution fine (§ 1202.4); a $300 post release community supervision revocation
restitution fine, stayed unless supervision was revoked (§ 1202.45); a $40 court
operations assessment (§ 1465.8); and a $30 criminal conviction assessment (Gov. Code,
§ 70373).
       That same day, defendant filed a notice of appeal, claiming the appeal was based
on the sentence or other matters occurring after the plea that did not affect the validity of
the plea. A week later, on April 28, 2020, defendant filed a second notice of appeal that
requested a certificate of probable cause. The trial court denied his certificate request.
On June 18, 2021, defendant filed a third notice of appeal with a request for a certificate
of probable cause; the trial court granted this request. The case was fully briefed on
September 24, 2021 and assigned to this panel on October 29, 2021.
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d

                                               3
436.) Defendant was advised of his right to file a supplemental brief within 30 days of
the date of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant.
       Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                    DISPOSITION
       The judgment is affirmed.




                                                      /s/
                                                Duarte, J.



We concur:




      /s/
Blease, Acting P. J.




     /s/
Krause, J.




                                            4